Exhibit 10.27
 
[simeonlogo.jpg]
 
 
 
November 14, 2013




 
Mr. Ed Dy
Anthera Pharmaceuticals, Inc.
25801 Industrial Blvd.
Suite 200
Hayward CA 94545

 
RE:         25801 Industrial Blvd., Suite 200
First Amendment to Lease
 
Dear Ed:
 
Enclosed is the fully executed First Amendment to Lease extending your lease to
September 30, 2017.

 
Also, in follow up to my email of November 6th, during a recent audit we
discovered we never received the security deposit of $13,893.66 as outlined in
section 3.3 of your Lease.
 
Please submit payment as soon as possible to:
 
MEPT Mount Eden LLC
PM Box #05899-05
P.O. Box 39000
San Francisco, CA 94139-5899

 
We look forward to continuing to work with you and the Anthera team and wish you
continued success.
 
Should you have any questions, please contact me.
 
Thank you,
 
Sincerely,
SIMEON Commercial Properties, LLC

[wellssig.jpg]
Barbara M. Wells
VP Property Management
 
Enclosure
 
 
655 MONTGOMERY STREET, SUITE 1190 SAN FRANCISCO, CA 94111-2658
PH: 415.986.2002 - FAX: 415.986.2130 - www.simeonproperties.com
 
 

--------------------------------------------------------------------------------

 
 
FIRST AMENDMENT TO LEASE


 
THIS FIRST AMENDMENT TO LEASE (“Agreement”) dated as of    11-13-13       ,
2013, is made and entered into by and between MEPT Mount Eden LLC, a Delaware
limited liability company (“Landlord”) and Anthera Pharmaceuticals, Inc., a
Delaware corporation (“Tenant”).
 
BACKGROUND
 
A.          Landlord and Tenant entered into that certain Lease dated May 4,
2011 (the “Lease”), covering certain premises located in the Mt. Eden Business
Park consisting of approximately 14,034 rentable square feet of space (the
“Premises”) in the building at 25801 Industrial Blvd., Hayward, CA, commonly
known as Building A.
 
B.          The current expiration date of the Lease is September 30, 2014.
 
C.          Landlord and Tenant desire to extend the Term of the Lease for an
additional thirty-six (36) months on the terms and conditions set forth in this
Agreement.
 
D.          Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to them in the Lease.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the parties hereby mutually agree as follows:
 
1.           LEASE TERM. The Term of the Lease is hereby extended by thirty-six
(36) months from October 1, 2014 to terminate on September 30, 2017.
 
2.           BASE RENT AND OPERATING EXPENSES. Effective as of September 15,
2014 (the “Effective Date”), the definition of “Base Rent” in the Lease is
hereby amended to reflect that the Base Rent for the Premises shall be as set
forth below, payable in equal monthly installments, in advance, on the first
business day of each and every month of the Term.
 
PREMISES (14,034 RSF)
 
Applicable Portion of Lease Term
Monthly Base
Rent, NNN
Annual Base Rent,
NNN
Beginning first day of:
 
Ending last day of:
   
October 1, 2014
 
September 30, 2015
$13,332.30
$159,987.60
October 1, 2015
 
September 30, 2016
$13,732.27
$164,787.24
October 1, 2016
September 30, 2017
 
$14,144.24
$169,730.88

 
 
1

--------------------------------------------------------------------------------

 
 
3.           AUTHORITY. Tenant represents and warrants that all necessary
corporate actions have been duly taken to permit Tenant to enter into this
Agreement and that the person signing this Agreement on behalf of Tenant has
been duly authorized and instructed to execute this Agreement. Landlord
represents and warrants that all necessary company actions have been duly taken
to permit Landlord to enter into this Agreement and that the person signing this
Agreement on behalf of Landlord has been duly authorized and instructed to sign
this Agreement.
 
4.           BROKERS. Each of Landlord and Tenant warrants and represents that
it has dealt with no real estate broker in connection with this Agreement, and
that no broker is entitled to any commission on account of this Agreement. The
party who breaches this warranty shall defend, hold harmless and indemnify the
other from any loss, cost, damage or expense, including reasonable attorneys’
fees, arising from the breach.
 
5.           FULL FORCE AND EFFECT. Except as expressly modified above, all
terms and conditions of the Lease remain in full force and effect and are hereby
ratified and confirmed. Landlord and Tenant hereby acknowledge and agree that,
except as provided in this Agreement, the Original Lease has not been modified,
amended, canceled, terminated, released, superseded or otherwise rendered of no
force or effect.
 
6.           LANDLORD’S AND TENANT’S ADDRESSES. Landlord’s and Tenant’s
addresses for purposes of notices under the Lease are hereby revised to be the
addresses set forth opposite Landlord’s and Tenant’s signatures below.
 
7.           COUNTERPARTS. This Agreement may be executed in counterparts. It is
the intention of the parties that any executed counterpart shall constitute the
agreement of the parties and that all of the counterparts shall together
constitute one and the same agreement of the parties.
 
8.           FACSIMILE EXECUTION. Any facsimile transmittal of original
signature versions of this Agreement shall be considered to have the same legal
effect as execution and delivery of the original document and shall be treated
in all manner and respects as the original document. The parties also agree to
promptly exchange counterparts with original signatures.


 
2

--------------------------------------------------------------------------------

 


 
IN WITNESS WHREOF, this Agreement is executed and delivered as of the date and
year first above written.
 
Designated Address for Landlord:
LANDLORD:
       
MEPT Mount Eden LLC
c/o Bentall Kennedy (U.S.) Limited
Partnership
MEPT Mount Eden LLC, a Delaware limited
liability company
Attn: Dir. of Asset Management - MEPT
1215 Fourth Avenue, Suite 2400
By: MEPT Edgemoor REIT LLC, a Delaware limited
liability company, its Manger
Seattle, WA 98161    
Facsimile:  206-682-4769
  By:
Bentall Kennedy (U.S.) Limited
Partnership, its Authorized Signatory
and to:        
 
MEPT Mount Eden LLC
    By:
Bentall Kennedy (U.S.) G.P.
LLC, its General Partner
c/o NewTower Trust company
Attn: President/MEPT or Patrick O.
Mayberry
3 Bethesda Metro Center, Suite 1600
Bethesda, MD 20814
Facsimile:  240-235-9961
    [kennedysig.jpg]          
Designated Address for Tenant:
 
Anthera Pharmaceuticals, Inc.
TENANT:                                              11/13/13
 
Anthera Pharmaceuticals, Inc., a Delaware
Attn:                                           
corporation
25801 Industrial Blvd., Suite 200
Hayward, CA 94545
Phone:                                        
Facsimile:                                   
[antherasig.jpg]

 
 
3

--------------------------------------------------------------------------------

 